Title: To George Washington from William Lewis, 12 December 1791
From: Lewis, William
To: Washington, George



Sir
Philadelphia Decemr 12th 1791

I must beg that you will excuse the liberty which I take, in troubling you with the following representation in behalf of William Jones now Confined in the Jail of the County of Philadelphia. He was a Mariner belonging to the Brigantine Andrew, and was at the last District Court for the Pennsylvania District, Convicted of an assault and Battery on his Commander Captain William Young. His former good Conduct for a considerable length of time, his low Circumstances in life, and the helpless situation of his Wife, with one or two children, induced the Court to impose on him as mild a Punishment as a Sence of propriety would admit of, and yet the aggravating Circumstances attending his Conduct on that Occasion, to which he appeared to have been led by intoxication, were such, as to call for exemplary Punishment.
I at first thought of Sentencing him to suffer one months

imprisonment, but instead thereof, imposed on him a fine of thirty dollars. This, it seems he is unable to pay, as he has suffered more than a months imprisonment without doing it.
I am therefore induced, from these Considerations, and some others, to recommend him Sir, to your clemency, as, after what he has already suffered, a proper object of mercy. I have the Honor to be, with the most perfect regard, Your Mo: obedt & very hble Serv’t

Wm Lewis

